Order issued November 25, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-01386-CR
                       ________________________________________

                          SHEYENNE NICOLE LILES, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                       Before Justices Bridges, Lang-Miers, and Schenck

       Based on the Court’s opinion of this date, we GRANT the May 24, 2015 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Sheyenne Nicole Liles,

TDCJ No. 1956109, Murray Unit, 1916 North Hwy 36 Bypass, Gatesville, Texas, 76596.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE